HOUSTON, Justice
(concurring in the result).
Whether Ala.Code 1975, § 35-10-30(b) (“All actions for the recovery of the penalties mentioned in this article shall be brought in the county where such mortgage or other instrument is recorded.”) (emphasis added) is jurisdictional or prescribes proper venue is immaterial.
The Constitution of Alabama of 1901, Amendment 328, § 6.11, gives the Supreme Court the power to “make and promulgate rules governing ... practice and procedure in all courts.” Using this power, we promulgated the Alabama Rules of Civil Procedure, including Rule 23. However, our power was expressly restricted by the proviso in § 6.11, which reads in pertinent part: “provided, however, that such rules shall not ... affect the jurisdiction of circuit and district courts or venue of actions therein.... ” (Emphasis added.)
Therefore, whether § 35-10-30(b) is jurisdictional, as this Court held a similar provision was in United Supply Co. v. Hinton, 396 So.2d 1047 (Ala.1981), or prescribes proper venue, as I tend to believe, it is mandatory (“shall be brought”), and this Court has — and has had — no power to change this by rule.